Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The period for response has been reset. This office action supersedes the previous office action mailed on 07/12/2022.

Status of Claims
The Office Action is in response to the amendment filed 06/22/2022. Claims 1-17 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1-2, 4-7, 9-10, 12-15, and 17 under 35 U.S.C. §102(a)(1) as being anticipated by Nagase et al. US 20170241792 A1(“Nagase”) have been fully considered and are persuasive. Nagase does not teach the elements “extract…an unvisited facility that the user has not visited and that is based on a behavior pattern of the user, wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities” Therefore, the rejection under 35 U.S.C. §102(a)(1) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nagase et al. US 20170241792 A1 (“Nagase”) in view of Tamayama et al. US 20120209506 A1 (“Tamayama”) and Rolf et al. US 20180259356 A1 (“Rolf”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Claim 1, claim 1 recites:
	An information processing device that provides information to a user, comprising: 
	a processor configured to: 
	acquire a request of a search for a product or a service; 
	identify, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics; 
	acquire a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	extract, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user, wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities; and 
	output information on the unvisited facility to the user as a response to the request of the search for the product or the service.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	An information processing device that provides information to a user, comprising: 
	a processor configured to: 
	identify, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics; 
	extract, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user, wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities.
These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “a processor configured to:”, nothing in the claim precludes the element being done in the mind.  For example, a person could envision a map of facilities in a geographical area and single out the facilities that the user has not visited that fit with a behavior pattern of the user, such as the user’s average walking speed. This claim is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

Claim 1 recites the additional element of an information processing device, comprising a processor configured to perform the mental process. The courts have indicated that merely using a computer to implement an abstract idea do not integrate a “practical application.” 

The claim limitations of:
	acquire a request of a search for a product or a service; 
	acquire a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	output information on the unvisited facility to the user as a response to the request of the search for the product or the service
	are directed to extra-solution activity of mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the elements:
	“acquire a request of a search for a product or a service; 
	acquire a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	output information on the unvisited facility to the user as a response to the request of the search for the product or the service”
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 2.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application. Similarly, the addition of outputting information to a user is an insignificant extra-solution activity and not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception. Similarly, the addition of outputting information to a user is an insignificant extra-solution activity and therefore not significantly more than the judicial exception.

Regarding Claim 3.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 4.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application. Similarly, the additional element of acquiring information on the user attribute is an insignificant extra-solution activity and not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception. Similarly, the additional element of acquiring information on the user attribute is an insignificant extra-solution activity and therefore not significantly more than the judicial exception.

Regarding Claim 5.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application. Similarly, the additional element of acquiring information on facilities related to a behavior pattern of the user is an insignificant extra-solution activity and not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception. Similarly, the additional element of acquiring information on facilities related to a behavior pattern of the user is an insignificant extra-solution activity and therefore not significantly more than the judicial exception.

Regarding Claim 6.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 7.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 8.
Step 1. This is an apparatus claim.
Step 2A Prong one. Similar to claim 1, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 1, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 9, claim 9 recites:
	An information processing method that provides information to a user, comprising: 
	a processor configured to: 
	acquiring a request of a search for a product or a service; 
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics; 
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user, wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities; and 
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service.

Step 1: Statutory Category – Yes. 
	The claim recites a method claim with at least one step. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	An information processing method that provides information to a user, comprising: 
	a processor configured to: 
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics; 
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user, wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities. 
These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “a processor configured to:”, nothing in the claim precludes the element being done in the mind.  For example, a person could envision a map of facilities in a geographical area and single out the facilities that the user has not visited that fit with a behavior pattern of the user, such as the user’s average walking speed. This claim is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 9 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

Claim 9 recites the additional element of an information processing device, comprising a processor configured to perform the mental process. The courts have indicated that merely using a computer to implement an abstract idea do not integrate a “practical application.” 

The claim limitations of:
	acquiring a request of a search for a product or a service; 
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service
	are directed to extra-solution activity of mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 9 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the elements:
	acquire a request of a search for a product or a service; 
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding Claim 10. 
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 9, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 9, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application. Similarly, the addition of outputting information to a user is an insignificant extra-solution activity and not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception. Similarly, the addition of outputting information to a user is an insignificant extra-solution activity and therefore not significantly more than the judicial exception.

Regarding Claim 11.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 9, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 9, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 12.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 9, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 9, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application. Similarly, the additional element of acquiring information on the user attribute is an insignificant extra-solution activity and not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception. Similarly, the additional element of acquiring information on the user attribute is an insignificant extra-solution activity and therefore not significantly more than the judicial exception.

Regarding Claim 13.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 9, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 9, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application. Similarly, the additional element of acquiring information on facilities related to a behavior pattern of the user is an insignificant extra-solution activity and not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception. Similarly, the additional element of acquiring information on facilities related to a behavior pattern of the user is an insignificant extra-solution activity and therefore not significantly more than the judicial exception.

Regarding Claim 14.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 9, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 9, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 15.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 9, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 9, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 16.
Step 1. This is a method claim.
Step 2A Prong one. Similar to claim 9, all of the functions of this claim are either mental processes or insignificant extra-solution activities.
Step 2A Prong two. Similar to claim 9, the additional element of a processor is a generic computer to implement the abstract idea therefore not integral to a practical application.
Step 2B. Similar to analysis to Step 2A prong two, the additional element of a processor is a generic computer to implement the abstract idea and therefore not significantly more than the judicial exception.

Regarding Claim 17, claim 17 recites:
	A non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising:
	acquiring a request of a search for a product or a service; 
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics; 
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user, wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities; and 
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service.

Step 1: Statutory Category – Yes. 
	The claim recites an apparatus. The claim falls within one of the four statutory categories. MPEP 2106.03.

Step 2A prong one evaluation: Judicial Exception – Yes. 
	The Office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.
	The claims recites: 
	A non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions comprising:
	acquiring a request of a search for a product or a service; 
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics; 
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user, wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities; and 
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service.
These limitations, as drafted, are simple processes that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programed to perform the task.  That is, other than reciting “a processor configured to:”, nothing in the claim precludes the element being done in the mind.  For example, a person could envision a map of facilities in a geographical area and single out the facilities that the user has not visited that fit with a behavior pattern of the user, such as the user’s average walking speed. This claim is directed to a mental process.

Step 2A Prong Two evaluations – Practical Application – No. 
	Claim 17 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”).

Claim 17 recites the additional element of an information processing device, comprising a processor configured to perform the mental process. The courts have indicated that merely using a computer to implement an abstract idea do not integrate a “practical application.” 

The claim limitations of:
	acquiring a request of a search for a product or a service; 
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service
	are directed to extra-solution activity of mere data gathering which is a form of insignificant extra-solution activity, see MPEP 2106.05(g).

	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No.
	Claim 17 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on one or more processors cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the elements:
	“acquiring a request of a search for a product or a service; 
	acquiring a travel history that includes visited locations visited during past travels by the user carrying at least one of the information processing device and another device used by the user; 
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service”
	are directed to extra-solution activity of mere gathering data which is a form of insignificant extra-solution activity, see MPEP 2106.05(g). Therefore, the whole does not amount to significantly more than the recited exception.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al. US 20130110633 A1 (“Waldman”).
	Regarding Claim 1. Waldman teaches an information processing device that provides information to a user, comprising: 
	a processor configured to acquire a request of a search for a product or a service; identify, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics (A method of adaptive generating of navigation instructions on a mobile client terminal, comprising: a first real time guiding module which can calculate at least one path passing via a plurality of points of interest and sends at least [Claim 1]. The method of this invention can be performed by a data processor [paragraph 37]. Referring to FIG. 1, the method involves responding to requests including user selected point(s) of interest and guided tour data packages, which allow real time guiding modules to navigate and guide a user, or a group of users along a tour optionally without further guided tour information [paragraph 53]. FIG. 2 shows the steps of this process in more detail, with numeral 200 showing the method for generating navigation instructions (providing a service) in response to a user’s request, and identifying points of interest for performing the tour [FIG. 2, paragraph 63]);
	acquire a travel history that includes visited locations visited during past travels by the user (A user profile can be stored and managed by the system. Optionally, he user profiles are subscriber profiles of a social network, which are managed by a subscriber database [paragraph 60]. Each user profile optionally includes preferences and/or characteristics of a user, for example demographic characteristics, usage history and/or references to tours created by the user); wherein the system records the user carrying at least one of the information processing device and another device used by the user (FIG. 214 shows that the location of the mobile client terminal is tracked, for example using a navigation module that is integrated into the respective client terminal, such as a GPS or assisted GPS module [paragraph 82]. The specific content of the tour is output by a portable device carried by a tourist or other user [paragraph 7]. Optionally, the method further comprises recording the location as long as the user perform the tour so as to create a tour log and sharing the tour log with a plurality of other users [paragraph 21, Claim 15]. As shown in 222 of FIG. 2, the actual tour details are recorded, including actual places visited by the user, before moving to 223 where the information about the actual tour is shared, potentially by uploading the tour data or shared with friends [paragraph 92]);
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user (A method of adaptive generating of navigation instructions on a mobile client terminal, comprising: acquiring, using a mobile client terminal, at least one path passing via a plurality of points of interest and guided tour information pertaining to a tour along the path, and presenting the guided tour information to the user according to their current location [Claim 1]. Acquiring the plurality of points of interest involves acquiring at least one point of interest from the user and sending the selected point of interest to a network node via a network to allow said network node to calculate at least one path [Claim 5]. The network node can then add at least one new point of interest to said plurality of points off interest, with the new point being selected either according to at least one tour conducted by another user [Claim 6], or according to social media data pertaining to at least one additional user which is socially connected to said user [Claim 8]. Optionally, the method comprises providing at least one of preferences and characteristics of the user; wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. The system is intended to present navigation instructions and guided tour information in real time, for example to a user while she strolls in a city, a geographical area, and/or in a tourism attraction having a number of points of interest, without accessing external sources that require data connection and/or with a limited access to external sources that require data connection, for example without using cellular data services to connect to web services [paragraph 55]), wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities (Optionally, the method further comprises providing at least one of preferences and characteristics of the user; wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. Paths along a tour can be calculated according to user preferences, such as allocated time, strolling velocity, average time spent in a venue, and/or the like [paragraph 65], which means the locations (including unvisited locations) can be based on a behavior pattern of the user); and
	output information on a facility to the user, as a response to the request of the search for the product or the service (Particular "point of interest"-specific content of the tour is output by the portable device whenever the device is located at the geographical location of the coordinates for the point of interest. The specific content of the tour so output by the portable device includes multimedia, including, for example, text, graphics, audio, video, and others [paragraph 6]).
	Waldman does not expressly teach that the travel history including visited locations visited during past travels by the user is based on past travels in which the user was carrying at least one of the information processing device and another device used by the user. However, it would have been obvious to combine the elements of acquire a travel history that includes visited locations visited during past travels by the user and wherein the system records the user carrying at least one of the information processing device and another device used by the user as taught by Waldman so as to provide the system with a known method of tracking where the user has been to produce the known results of a user history listing visited locations. 
	Regarding Claim 2. Waldman teaches the information processing device according to claim 1. 
	Waldman also teaches:
	wherein the processor is further configured to output, to the user, information on the unvisited facility and information on a region that includes the location where the unvisited facility is located (Particular “point-of-interest”-specific content of the tour is output by the portable device whenever the device is located at the geographical location of the coordinates for the point of interest [paragraph 6]. Tour guide information can be presented on a display of the mobile client terminal according to the current location [paragraph 29]. This information includes information on the new point(s) of interest not in the user’s history, as described in claims 1, 5, and 6, and the geographical area around which the points-of-interest are located [paragraph 55]).
	Regarding Claim 3. Waldman teaches the information processing device according to claim 2. 
	Waldman also teaches:
wherein:
	the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location (FIG. 2 shows a flowchart of a method for adaptive generating of navigation instructions on a mobile client terminal for performing a tour, such as a sightseeing pedestrian tour [paragraph 63, FIG. 2]. The repository in 104 of FIG. 1 optionally includes guided tour information pertaining to points of interest which are selected for a certain type of tourists, for example holy places for pilgrims, designer's shops for design lovers, soccer related locations for soccer team followers and/or the like [paragraph 57], so the points of interest can include shops for special products included as sightseeing spots). 
	Regarding Claim 4. Waldman teaches the information processing device according to claim 1. 
	Waldman also teaches:
	wherein: 
the processor is further configured to:
acquire information on the user attribute; and 
	identify the facilities corresponding to the user attribute based on the information on the user attribute (The method comprises providing at least one of preferences and characteristics of the user, wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. Each user profile optionally includes preferences and/or characteristics of a user, for example demographic characteristics, usage history and/or references to tours created by the user [paragraph 60]. The tour guide data and paths to points of interest can be calculated according to the user preferences [paragraph 65], and the new points of interest are optionally selected according to characteristics and/or preferences of the user [paragraph 70]).
	Regarding Claim 5. Waldman teaches the information processing device according to claim 4. 
	Waldman also teaches:
	wherein: 
	the processor is further configured to: 
	acquire information on facilities related to a behavior pattern of the user (The user profile can include preferences and characteristics of a user, including demographic characteristics, usage history, and/or references to tours created by the user [paragraph 60]); and 
	select the unvisited facility from facilities that are included in the facilities corresponding to the user attribute and that are facilities other than the facilities related to the behavior pattern (The new points of interest are optionally selected according to characteristics and/or preferences of the user, for example as defined in a respective profile [paragraph 70]. New facilities are facilities that the user has not been to before (not related to the behavior pattern) but are selected according to the characteristics and/or preferences of the user (user attribute)).
	Regarding Claim 7. Waldman teaches the information processing device according to claim 1. 
	Waldman also teaches:
	wherein: 
	the processor is further configured to determine whether there is the unvisited facility in the facilities corresponding to the user attribute based on the travel history (The user profile can include preferences and characteristics of a user, including demographic characteristics, usage history, and/or references to tours created by the user [paragraph 60]. The user profile reads on a user travel history. The new points of interest are optionally selected according to characteristics and/or preferences of the user, for example as defined in a respective profile [paragraph 70]).
	Regarding Claim 9. Waldman teaches an information processing method that provides information to a user, comprising: 
	acquiring a request of a search for a product or a service;
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics (A method of adaptive generating of navigation instructions on a mobile client terminal, comprising: a first real time guiding module which can calculate at least one path passing via a plurality of points of interest and sends at least [Claim 1]. Referring to FIG. 1, the method involves responding to requests including user selected point(s) of interest and guided tour data packages, which allow real time guiding modules to navigate and guide a user, or a group of users along a tour optionally without further guided tour information [paragraph 53]. FIG. 2 shows the steps of this process in more detail, with numeral 200 showing the method for generating navigation instructions (providing a service) in response to a user’s request, and identifying points of interest for performing the tour [FIG. 2, paragraph 63]);
	acquiring a travel history that includes visited locations visited during past travels by the user (A user profile can be stored and managed by the system. Optionally, he user profiles are subscriber profiles of a social network, which are managed by a subscriber database [paragraph 60]. Each user profile optionally includes preferences and/or characteristics of a user, for example demographic characteristics, usage history and/or references to tours created by the user); wherein the system records the user carrying at least one of an information processing device and another device used by the user (FIG. 214 shows that the location of the mobile client terminal is tracked, for example using a navigation module that is integrated into the respective client terminal, such as a GPS or assisted GPS module [paragraph 82]. The specific content of the tour is output by a portable device carried by a tourist or other user [paragraph 7]. Optionally, the method further comprises recording the location as long as the user perform the tour so as to create a tour log and sharing the tour log with a plurality of other users [paragraph 21, Claim 15]. As shown in 222 of FIG. 2, the actual tour details are recorded, including actual places visited by the user, before moving to 223 where the information about the actual tour is shared, potentially by uploading the tour data or shared with friends [paragraph 92]);
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user (A method of adaptive generating of navigation instructions on a mobile client terminal, comprising: acquiring, using a mobile client terminal, at least one path passing via a plurality of points of interest and guided tour information pertaining to a tour along the path, and presenting the guided tour information to the user according to their current location [Claim 1]. Acquiring the plurality of points of interest involves acquiring at least one point of interest from the user and sending the selected point of interest to a network node via a network to allow said network node to calculate at least one path [Claim 5]. The network node can then add at least one new point of interest to said plurality of points off interest, with the new point being selected either according to at least one tour conducted by another user [Claim 6], or according to social media data pertaining to at least one additional user which is socially connected to said user [Claim 8]. Optionally, the method comprises providing at least one of preferences and characteristics of the user; wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. The system is intended to present navigation instructions and guided tour information in real time, for example to a user while she strolls in a city, a geographical area, and/or in a tourism attraction having a number of points of interest, without accessing external sources that require data connection and/or with a limited access to external sources that require data connection, for example without using cellular data services to connect to web services [paragraph 55]), wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities (Optionally, the method further comprises providing at least one of preferences and characteristics of the user; wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. Paths along a tour can be calculated according to user preferences, such as allocated time, strolling velocity, average time spent in a venue, and/or the like [paragraph 65]); and
	output information on a facility to the user, as a response to the request of the search for the product or the service (Particular "point of interest"-specific content of the tour is output by the portable device whenever the device is located at the geographical location of the coordinates for the point of interest. The specific content of the tour so output by the portable device includes multimedia, including, for example, text, graphics, audio, video, and others [paragraph 6]).
	Waldman does not expressly teach that the travel history including visited locations visited during past travels by the user is based on past travels in which the user was carrying at least one of the information processing device and another device used by the user. However, it would have been obvious to combine the elements of acquire a travel history that includes visited locations visited during past travels by the user and wherein the system records the user carrying at least one of the information processing device and another device used by the user as taught by Waldman so as to provide the system with a known method of tracking where the user has been to produce the known results of a user history listing visited locations. 
	Regarding Claim 10. Waldman teaches the information processing method according to claim 9.
	Waldman also teaches:
	further comprising:
	outputting, to the user, information on the unvisited facility and information on a region that includes a location where the unvisited facility is located (Particular “point-of-interest”-specific content of the tour is output by the portable device whenever the device is located at the geographical location of the coordinates for the point of interest [paragraph 6]. Tour guide information can be presented on a display of the mobile client terminal according to the current location [paragraph 29]. This information includes information on the new point(s) of interest not in the user’s history, as described in claims 1, 5, and 6, and the geographical area around which the points-of-interest are located [paragraph 55]).
	Regarding Claim 11. Waldman teaches the information processing method according to claim 10.
	Waldman also teaches:
	wherein:
	the information on the region that includes the location includes sightseeing information on sightseeing spots in the region that includes the location or information on a production area of special products in the region that includes the location (FIG. 2 shows a flowchart of a method for adaptive generating of navigation instructions on a mobile client terminal for performing a tour, such as a sightseeing pedestrian tour [paragraph 63, FIG. 2]. The repository in 104 of FIG. 1 optionally includes guided tour information pertaining to points of interest which are selected for a certain type of tourists, for example holy places for pilgrims, designer's shops for design lovers, soccer related locations for soccer team followers and/or the like [paragraph 57], so the points of interest can include shops for special products included as sightseeing spots).
	Regarding Claim 12. Waldman teaches the information processing method according to claim 9.
	Waldman also teaches:
	further comprising:
	acquiring information on the user attribute; and 
	identifying the facilities corresponding to the user attribute based on the information on the user attribute (The method comprises providing at least one of preferences and characteristics of the user, wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. Each user profile optionally includes preferences and/or characteristics of a user, for example demographic characteristics, usage history and/or references to tours created by the user [paragraph 60]. The tour guide data and paths to points of interest can be calculated according to the user preferences [paragraph 65], and the new points of interest are optionally selected according to characteristics and/or preferences of the user [paragraph 70]). 
	Regarding Claim 13. Waldman teaches the information processing method according to claim 12.
	Waldman also teaches:
	further comprising:
	acquiring information on facilities related to the behavior pattern of the user (The user profile can include preferences and characteristics of a user, including demographic characteristics, usage history, and/or references to tours created by the user [paragraph 60]); and
	selecting the unvisited facility from facilities that are included in the facilities corresponding to the user attribute and that are facilities other than the facilities related to the behavior pattern (The new points of interest are optionally selected according to characteristics and/or preferences of the user, for example as defined in a respective profile [paragraph 70]. New facilities are facilities that the user has not been to before (not related to the behavior pattern) but are selected according to the characteristics and/or preferences of the user (user attribute)).
	Regarding Claim 15. Waldman teaches the information processing method according to claim 9.
	Waldman also teaches:
	further comprising:
	determining whether there is the unvisited facility in the facilities corresponding to the user attribute based on the travel history (The user profile can include preferences and characteristics of a user, including demographic characteristics, usage history, and/or references to tours created by the user [paragraph 60]. The user profile reads on a user travel history. The new points of interest are optionally selected according to characteristics and/or preferences of the user, for example as defined in a respective profile [paragraph 70]).
	Regarding Claim 17. Waldman teaches a non-transitory storage medium storing instructions that are executable by one or more processors (Optionally, the systems and methods of Waldman can be performed by a data processor, and the data processor optionally includes a volatile memory for storing instructions and/or data and/or a non-volatile storage [paragraph 37]) and that cause the one or more processors to perform functions comprising: 
	acquiring a request of a search for a product or a service;
	identifying, based on the product or the service, facilities corresponding to a user attribute including user needs, preferences, or characteristics (A method of adaptive generating of navigation instructions on a mobile client terminal, comprising: a first real time guiding module which can calculate at least one path passing via a plurality of points of interest and sends at least [Claim 1]. Referring to FIG. 1, the method involves responding to requests including user selected point(s) of interest and guided tour data packages, which allow real time guiding modules to navigate and guide a user, or a group of users along a tour optionally without further guided tour information [paragraph 53]. FIG. 2 shows the steps of this process in more detail, with numeral 200 showing the method for generating navigation instructions (providing a service) in response to a user’s request, and identifying points of interest for performing the tour [FIG. 2, paragraph 63]);
	acquiring a travel history that includes visited locations visited during past travels by the user (A user profile can be stored and managed by the system. Optionally, he user profiles are subscriber profiles of a social network, which are managed by a subscriber database [paragraph 60]. Each user profile optionally includes preferences and/or characteristics of a user, for example demographic characteristics, usage history and/or references to tours created by the user); wherein the system records the user carrying at least one of an information processing device and another device used by the user (FIG. 214 shows that the location of the mobile client terminal is tracked, for example using a navigation module that is integrated into the respective client terminal, such as a GPS or assisted GPS module [paragraph 82]. The specific content of the tour is output by a portable device carried by a tourist or other user [paragraph 7]. Optionally, the method further comprises recording the location as long as the user perform the tour so as to create a tour log and sharing the tour log with a plurality of other users [paragraph 21, Claim 15]. As shown in 222 of FIG. 2, the actual tour details are recorded, including actual places visited by the user, before moving to 223 where the information about the actual tour is shared, potentially by uploading the tour data or shared with friends [paragraph 92]);
	extracting, from the facilities corresponding to the user attribute, an unvisited facility that the user has not visited and that is based on a behavior pattern of the user (A method of adaptive generating of navigation instructions on a mobile client terminal, comprising: acquiring, using a mobile client terminal, at least one path passing via a plurality of points of interest and guided tour information pertaining to a tour along the path, and presenting the guided tour information to the user according to their current location [Claim 1]. Acquiring the plurality of points of interest involves acquiring at least one point of interest from the user and sending the selected point of interest to a network node via a network to allow said network node to calculate at least one path [Claim 5]. The network node can then add at least one new point of interest to said plurality of points off interest, with the new point being selected either according to at least one tour conducted by another user [Claim 6], or according to social media data pertaining to at least one additional user which is socially connected to said user [Claim 8]. Optionally, the method comprises providing at least one of preferences and characteristics of the user; wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. The system is intended to present navigation instructions and guided tour information in real time, for example to a user while she strolls in a city, a geographical area, and/or in a tourism attraction having a number of points of interest, without accessing external sources that require data connection and/or with a limited access to external sources that require data connection, for example without using cellular data services to connect to web services [paragraph 55]), wherein the behavior pattern is selecting behavior of the user of selecting a facility not included in visited facilities (Optionally, the method further comprises providing at least one of preferences and characteristics of the user; wherein the network node adds at least one new point of interest to the plurality of points of interest according to at least one of the preferences and the characteristics [paragraph 20]. Paths along a tour can be calculated according to user preferences, such as allocated time, strolling velocity, average time spent in a venue, and/or the like [paragraph 65]); and
	outputting information on the unvisited facility to the user as a response to the request of the search for the product or the service (Particular "point of interest"-specific content of the tour is output by the portable device whenever the device is located at the geographical location of the coordinates for the point of interest. The specific content of the tour so output by the portable device includes multimedia, including, for example, text, graphics, audio, video, and others [paragraph 6]).
	Waldman does not expressly teach that the travel history including visited locations visited during past travels by the user is based on past travels in which the user was carrying at least one of the information processing device and another device used by the user. However, it would have been obvious to combine the elements of acquire a travel history that includes visited locations visited during past travels by the user and wherein the system records the user carrying at least one of the information processing device and another device used by the user as taught by Waldman so as to provide the system with a known method of tracking where the user has been to produce the known results of a user history listing visited locations. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al. US 20130110633 A1 (“Waldman”) as applied to claims 1 above, and further in view of Nagase et al. US 20170241792 A1 (“Nagase”).
	Regarding Claim 6. Waldman teaches the information processing device according to claim 1. 
	Waldman does not teach:
	wherein: 
the processor is further configured to:
	identify a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history; and 
	identify the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number.
	However, Nagase teaches:
	wherein: 
the processor is further configured to:
	identify a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history (the control section sets an order obtained by excluding the different location from the order of visit to the visit locations which is indicated in the visit history as the order of visit to the plurality of destination locations, and acquires a route for visit. That is, in the case where the visit locations which are visited in a previous visit history exceed the current plurality of destination locations in number and include all of the plurality of destination locations, the plurality of destination locations and the visit locations can be caused to completely match each other by excluding a different location, which is not included in the plurality of destination locations, from the visit history [paragraph 41]. The control system checks in S130 of FIG. 2 if the visit locations included in visit history and plurality of destination locations completely match each other. If they do not, then the control system selects the visit history including the largest number of plurality of destination locations in S135, and since these visitation histories necessarily cover different travel routes in different areas, a control section selecting a past history that has a number of destination locations that are equal to or greater than a predetermined number (the number in this case being the number of destination locations of the visit history with the largest number of destination locations) reads on identifying a region where the number of visits during the past travels is equal to or greater than a predetermined number based on the travel history); and
	identify the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number (after selecting the visit history with the largest number of destination locations in S135, the control system corrects the order of visit by inserting destination location between locations S150 and acquires the shortest route for visit at S155 [FIG. 2]. The control section can correct the order of visit in step S150 of FIG. 2 by adding an intermediate destination location not included in the visit history, and this can be based on the behavior pattern of the number of destination locations or orders of visit shown in S140).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Waldman with wherein: the processor is further configured to: identify a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history; and identify the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number as taught by Nagase in order to develop a user profile based on a predetermined number of visits to locations with similar attributes.
	Regarding Claim 14. Waldman teaches the information processing method according to claim 9.
	Waldman does not teach:
	further comprising:
	identifying a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history; and 
	identifying the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number.
	However, Nagase teaches:
	further comprising:
	identifying a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history (the control section sets an order obtained by excluding the different location from the order of visit to the visit locations which is indicated in the visit history as the order of visit to the plurality of destination locations, and acquires a route for visit. That is, in the case where the visit locations which are visited in a previous visit history exceed the current plurality of destination locations in number and include all of the plurality of destination locations, the plurality of destination locations and the visit locations can be caused to completely match each other by excluding a different location, which is not included in the plurality of destination locations, from the visit history [paragraph 41]. The control system checks in S130 of FIG. 2 if the visit locations included in visit history and plurality of destination locations completely match each other. If they do not, then the control system selects the visit history including the largest number of plurality of destination locations in S135, and since these visitation histories necessarily cover different travel routes in different areas, a control section selecting a past history that has a number of destination locations that are equal to or greater than a predetermined number (the number in this case being the number of destination locations of the visit history with the largest number of destination locations) reads on identifying a region where the number of visits during the past travels is equal to or greater than a predetermined number based on the travel history); and 
	identifying the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number (after selecting the visit history with the largest number of destination locations in S135, the control system corrects the order of visit by inserting destination location between locations S150 and acquires the shortest route for visit at S155 [FIG. 2]. The control section can correct the order of visit in step S150 of FIG. 2 by adding an intermediate destination location not included in the visit history, and this can be based on the behavior pattern of the number of destination locations or orders of visit shown in S140).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Waldman with further comprising: identifying a region where a number of visits during the past travels is equal to or greater than a predetermined number based on the travel history; and identifying the facilities corresponding to the user attribute from facilities located in the region where the number of visits is equal to or greater than the predetermined number as taught by Nagase in order to develop a user profile based on a predetermined number of visits to locations with similar attributes.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Waldman et al. US 20130110633 A1 (“Waldman”) as applied to claims 1 and 9 above, and further in view of Yanase US 20130103311 A1 (“Yanase”).
	Regarding Claim 8. Waldman teaches the information processing device according to claim 1. 
	Waldman also teaches:
	Outputting information on the unvisited facility to the user (Particular "point of interest"-specific content of the tour is output by the portable device whenever the device is located at the geographical location of the coordinates for the point of interest. The specific content of the tour so output by the portable device includes multimedia, including, for example, text, graphics, audio, video, and others [paragraph 6]).
	Waldman does not teach:
	wherein
	the processor is further configured to give priority to the unvisited facility or limit the facilities to the unvisited facility from among the facilities corresponding to the user attribute, and output the information to the user.
	However, Yanase teaches:
	wherein
	the processor is further configured to give priority to the unvisited facility or limit the facilities to the unvisited facility from among the facilities corresponding to the user attribute, and output the information to the user (a method for providing route information in which a plurality of travel points may be identified on a particular route, and on that occasion the route may be selected based on a priority corresponding to an attribute of each of the via points [paragraph 65]. The priority may be specified by the user, or based on search history of the user, which means that it could be configured to give priority to an unvisited location first. Yanase also teaches outputting information to the user: a route display generation module at numeral 120 of FIG. 2 generates data for displaying information based on a comparison result between the subject route and the reference user route [paragraph 67], which means that Yanase displays the visitation order to the user).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Waldman with wherein the processor is further configured to give priority to the unvisited facility or limit the facilities to the unvisited facility from among the facilities corresponding to the user attribute, and output the information to the user as taught by Yanase so as to allow the system or the user to prioritize the order in which the user visits the locations on their route.
	Regarding Claim 16. Waldman teaches the information processing method according to claim 9.
	Waldman also teaches:
	Outputting information on the unvisited facility to the user (Particular "point of interest"-specific content of the tour is output by the portable device whenever the device is located at the geographical location of the coordinates for the point of interest. The specific content of the tour so output by the portable device includes multimedia, including, for example, text, graphics, audio, video, and others [paragraph 6]).
	Waldman does not teach:
	further comprising:
	giving priority to the unvisited facility or limiting the facilities to the unvisited facility from among the facilities corresponding to the user attribute; and 
	outputting the information to the user.
	However, Yanase teaches:
	further comprising:
	giving priority to the unvisited facility or limiting the facilities to the unvisited facility from among the facilities corresponding to the user attribute; and 
	outputting the information to the user (Yanase teaches a method for providing route information in which a plurality of travel points may be identified on a particular route, and on that occasion the route may be selected based on a priority corresponding to an attribute of each of the via points [paragraph 65]. The priority may be specified by the user, or based on search history of the user, which means that it could be configured to give priority to an unvisited location first. Yanase also teaches outputting information to the user: a route display generation module at numeral 120 of FIG. 2 generates data for displaying information based on a comparison result between the subject route and the reference user route [paragraph 67], which means that Yanase displays the visitation order to the user).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Waldman with further comprising: giving priority to the unvisited facility or limiting the facilities to the unvisited facility from among the facilities corresponding to the user attribute; and outputting the information to the user as taught by Yanase so as to allow the system or the user to prioritize the order in which the user visits the locations on their route.

Conclusion
The prior art of reference considered relevant to Applicants’ invention, but not used as a basis for a rejection of the claims includes: Abramson et al. US 20160216130 A1 (“Abramson”). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abramson teaches a system that can use a person’s data when traveling to build a user’s travel history, and also a passenger’s travel history if riding in the same vehicle, which relates to the present application regarding the use of a person’s travel history to form a travel route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664